Citation Nr: 1224729	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for the residuals of a right shoulder acromioclavicular (AC) separation, prior to March 17, 2005.

2.  Entitlement to an initial disability rating in excess of 30 percent for the residuals of a right shoulder AC separation, from March 17, 2005.

3.  Entitlement to an initial compensable disability rating for hemorrhoids.

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for the residuals of a right ankle sprain.

5.  Whether new and material evidence has been received sufficient to reopen a previously claim of entitlement to service connection for the residuals of a coccyx contusion.

6.  Entitlement to service connection for rheumatoid arthritis (RA).

7.  Entitlement to service connection for the residuals of a right great toe injury.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection rheumatic heart disease (RHD), claimed as a residual of strep throat.

10.  Entitlement to service connection for a respiratory disorder, to include asthma and bronchitis, claimed as due to RHD or an undiagnosed illness.

11.  Entitlement to service connection for blackouts, claimed as due to RHD or an undiagnosed illness.

12.  Entitlement to service connection for a skin disorder, to include rashes and seborrheic dermatitis, claimed as due to an undiagnosed illness.

13.  Entitlement to service connection for an undiagnosed illness, manifested by a sleep disorder, memory problems, and fatigue.

14.  Entitlement to service connection for a gastrointestinal (GI) disorder other than ulcerative colitis, to include peptic ulcer disease (PUD), gastroesophageal reflux disease (GERD), diarrhea, gastritis, and gastroenteritis, to include as due to an undiagnosed illness.

15.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness.

16.  Entitlement to service connection for dizziness, claimed as due to an undiagnosed illness.

17.  Entitlement to service connection for an eye disorder, claimed as due to an undiagnosed illness.

18.  Entitlement to service connection for loss of the ability of taste, claimed as due to an undiagnosed illness.

19.  Entitlement to service connection for ulcerative colitis.

(The issue of entitlement to waiver of overpayment of the Veteran's compensation benefits to include the validity of the overpayment created, in the amount of $1404.00, is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1991.  He had unverified duty with the Kentucky Army National Guard.  He also served in Southwest Asia from November 23, 1990 to February 24, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2002, October 2007, and July 2008, of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

Procedural History

In October 2000, the Veteran filed claims of entitlement to service connection for: (1) a right shoulder AC separation; (2) RA; (3) the residuals of a right great toe injury; (4) an acquired psychiatric disorder, to include PTSD; (5) an undiagnosed illness, manifested by sleep impairment, memory loss, and fatigue; (6) RHD, to include as due to strep throat; (7) a respiratory disorder, to include asthma and bronchitis; (8) blackouts due to RHD or an undiagnosed illness; (9) a skin disorder; (10) a GI disorder, other than ulcerative colitis; (11) headaches; (12) dizziness; (13) an eye disorder; (14) loss of the ability to taste; (15) and tinnitus.  The Veteran also petitioned the RO to reopen his previously denied claims of entitlement to service connection for the residuals of a right ankle disability and a coccyx contusion.

In November 2002, the RO granted the Veteran's claim of entitlement to service connection for the residuals of a right shoulder AC separation, assigning a 20 percent disability rating, and denied the remaining claims.  In September 2003, the Veteran submitted a notice of disagreement (NOD) with this determination, and timely perfected his appeal in December 2004.

In October 2007, the RO issued a rating decision that granted entitlement to service connection for tinnitus, assigning a 10 percent disability rating.  As such, this issue has been resolved and is not before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The October 2007 rating decision also granted the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for the residuals of a right shoulder AC separation, increasing the previously assigned 20 percent disability rating to 30 percent disabling, effective from March 17, 2005.  Since this increase did not constitute a full grants of the benefits sought, this increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Veteran submitted a NOD with this assignment in November 2007, and timely perfected his appeal in February 2008.

In June 2009, these claims came before the Board.  At that time, it was determined that additional evidentiary development was necessary prior to the adjudication of the Veteran's claims.  Such development having been accomplished, the claims are returned to the Board.

In November 2007, the Veteran filed claims of entitlement to service connection for hemorrhoids and ulcerative colitis.  A July 2008 rating decision granted the Veteran's claim with respect to hemorrhoids, and assigned a noncompensable disability rating.  The RO also denied the Veteran's claim of entitlement to service connection for ulcerative colitis.  The Veteran disagreed with both the assigned noncompensable disability rating as well as the denial of his claim in August 2008, and timely perfected his appeal in March 2012.

New and Material Evidence

With regard to the Veteran's petition to reopen his claims for the residuals of a right ankle disorder and a coccyx contusion, to establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

Clarification of Issue on Appeal

The Veteran originally filed a claim of entitlement to service connection for PTSD.  As is discussed in more detail below, the medical evidence of record indicates that the Veteran has also been diagnosed with depression.  Although not claimed by the Veteran, the Board is expanding his original claim to include all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, initially denominated the claim as one for PTSD, the Board finds that the Veteran was not prejudiced thereby.  As will be discussed below, the RO obtained all available medical records, which included diagnoses of depression.  The RO asked for evidence of "a relationship between your current disability and an injury, disease, or event in military service."  Accordingly, the Veteran is not prejudiced by the Board's expansion of the issue at bar.

Remanded Issues

The issues of: whether new and material evidence has been received sufficient to reopen the previously denied claims of entitlement to service connection for the residuals of a right ankle disorder and a coccyx contusion; and entitlement to service connection for: the residuals of a right great toe injury; a psychiatric disorder, to include PTSD; RHD; a respiratory disorder, to include asthma and bronchitis; blackouts; a skin disorder, to include rashes and seborrheic dermatitis; an undiagnosed illness manifested by sleep impairment, memory problems, and fatigue; headaches; dizziness; and an eye disorder, are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's right shoulder AC separation was not productive of motion limited to midway between the side and shoulder level, prior to March 17, 2005.

2.  Even in considering the Veteran's complaints of pain and functional loss, the residuals of a right shoulder AC separation did not result in limitation of arm motion to 25 degrees from the side since March 17, 2005.  


3.  The Veteran's hemorrhoids are manifested by occasional bleeding; however, the hemorrhoids are not thrombotic and not irreducible, have no excessive redundant tissue, and do not produce excessive bleeding with secondary anemia or fissures.

4.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed ulcerative colitis is the result of a disease or injury in active duty service.

5.  The Veteran had active duty service in the Southwest Asia theater of operations during the Persian Gulf War. 

6.  PUD, GERD, gastritis and gastroenteritis are diagnosed disabilities, which were not shown in service or for years thereafter and are not shown to be etiologically related to the Veteran's active service.  

7.  Loss of the ability to taste was not shown in service or thereafter.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for the residuals of a right shoulder AC separation, prior to March 17, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2011).  

2.  The criteria for an initial disability rating in excess of 30 percent for the residuals of a right shoulder AC separation, from March 17, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5201 (2011).  

3.  The criteria for an initial compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.114, DC 7336 (2011). 

4.  Ulcerative colitis was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  A GI disorder, other than ulcerative colitis, to include PUD, GERD, diarrhea, gastritis, and gastroenteritis, was not incurred in or aggravated by active duty service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).  

6.  Loss of the ability to taste was not incurred in or aggravated by active duty service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the initial increased rating claims, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

As for the service connection claims, the VCAA duty to notify was satisfied by letter sent to the Veteran in April 2001, June 2002, June 2006, and December, 2007.  The letters fully addressed the aforementioned notice elements.  The letters advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The June 2006 letter informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The matters were readjudicated in an October 2007 supplemental statement of the case.

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  The Veteran's Social Security Administration (SSA) records associated with his successful claim of entitlement to disability benefits have also been associated with the claims file.  The Board has also reviewed the Veteran's electronic Virtual VA file.  No outstanding evidence has been identified.  
With respect to the Veteran's service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in April 2001, February 2005, March 2005, April 2008, August 2008, and May 2010, the results of which have been included in the claims file for review.  The examinations involved review of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

With respect to the Veteran's increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in March 2005, April 2008, and May 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The May 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr, supra.


Additionally, the Board finds there has been substantial compliance with its June 2009 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC obtained the Veteran's outstanding SSA records and scheduled him for a medical examination, which he attended.  The AMC later issued a supplemental statement of the case in January 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  Increased Disability Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

By rating decision of November 2002, service connection for the residuals of a right shoulder AC separation was granted.  A 20 percent rating was awarded, effective October 25, 2000.  By rating decision of October 2007, the Veteran's disability rating was increased from 20 percent to 30 percent disabling, effective March 17, 2005.  Service connection for hemorrhoids was granted by rating decision of July 2008.  A noncompensable rating was awarded, effective September 2007.  These ratings have been in effect since this time.  

A.  Right shoulder

The Veteran asserts that his right shoulder disability is more severe than the current evaluation reflects.  He claims that he has ongoing pain and decreased strength in his right shoulder.  

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, DC 5201, for right shoulder limitation of motion.  
Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand will be considered dominant.  The injured hand or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Throughout the medical evidence, the Veteran has continuously been noted to be right-handed.  His right arm is his major extremity.  

Under 38 C.F.R. § 4.71a, DC 5201, for a major joint, a 20 percent rating is warranted when the evidence demonstrates limitation of motion at the shoulder level.  A 30 percent rating is warranted when limitation of motion is midway between the side and shoulder levels.  A 40 percent disability rating is warranted when the evidence demonstrates motion of the arm limited to 25 degrees from the side.  

Normal ranges of motion of the shoulder flexion (forward elevation) from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation, from 0 degrees to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  

The Veteran underwent a VA examination in April 2001.  Physical examination of the right shoulder revealed forward flexion of 120 degrees with stated pain at the end of motion.  Abduction was 110 degrees with grimace at the end of motion.  Internal rotation was 80 degrees and external rotation was 65 degrees with grimace at the end of both motions.  He had a symmetrical appearance of the right shoulder.  The shoulder was nontender.  He had give way of the right shoulder and bilateral abduction with strength testing.  The examiner was unable to assess strength for these motions.  Bilateral shoulder adduction strength was normal.  Neurologic examination revealed the examiner was unable to elicit reflexes of the upper extremities.  No diagnosis of the right shoulder was made in connection with this examination.  

VA outpatient treatment records from March 2002 to March 2003 were associated with the claims folder.  In March 2002, the Veteran complained of muscle pain in his right upper back medial to the shoulder blade for two nights.  He related that it came in spasm, each spasm worse than a 10/10.  He related that it was okay at the time of the examination, but he feared it would get worse again that night.  He related that he had no injury, the condition was non-radiating, and had never occurred before.  Physical examination revealed tender right rhomboid area with no evidence of spasm at the time of the examination.  No spinal problem was noted.  He was instructed to use a heating pad to the area.  In March 2003, the Veteran was seen with allegations of severe mitral stenosis and rheumatoid arthritis.  During this examination, it was noted that there was decreased range of motion of both shoulders.  No findings specific to a shoulder diagnosis was made.  

The Veteran underwent VA examination in March 2005.  He complained of pain in the right shoulder that was present at all times, 7 days a week, 24 hours per day.  He reported giving way of the right shoulder.  He reported he had flare-ups of the right shoulder disease if he overused the right shoulder with overhead work such as house painting.  He stated his right shoulder would be extremely sore the next morning and the flare-up would usually last about 1 or 2 days.  Alleviating factors for right shoulder flare-ups included resting, guarding the right shoulder against overuse, and use of pain medicine, hydrocodone.  Additional limitation of motion or functional impairment during flare-up included the need to hold the shoulder downward at his side and not lift the arm up over his head until the shoulder was feeling better.  There was dislocation of the right shoulder in the service on two occasions, but no recurrent subluxation.  

Examination of the right shoulder showed no redness; however, there was warmth to palpation.  Active flexion was 95 degrees and passive flexion was 107 degrees.  Both of these maneuvers were significantly painful with guarding and facial grimacing.  Abduction was 75 degrees, active, and 95 degrees, passive, and was very painful.  External rotation was 90 degrees, but the Veteran had difficulty doing this maneuver and had to reposition the arm frequently.  Internal rotation was 80 degrees.  There was shoulder weakness with repetitive movement.  There was increasing pain with repetitive movement.  The range of motion decreased with repetitive movement to 75 degrees of flexion, and 80 degrees abduction.  There was fatigability with repetitive movement and guarding with repetitive movement.  Pain caused the major functional impact on repetitive movement.  The pertinent diagnosis was right shoulder dislocation.  
The Veteran underwent a VA examination in April 2008.  The Veteran first injured his right shoulder playing flag football and was seen in sick call.  He received no surgery or injection.  He indicated that his right shoulder condition had gotten progressively worse.  At the time of the examination, he took medication for rheumatoid arthritis, which also helped his right shoulder condition.  He was not taking any prescription medication for his right shoulder.  It is noted that the Veteran's dominant hand is his right hand.  His joint symptoms were pain, weakness, and pulling of the AC joint.  He did not have any episodes of dislocation or locking of the joint.  He did claim to experience flare-ups of the joint, which he described as severe in nature.  These flare-ups occurred every 1 to 2 months, wherein it was difficult to move his right arm at all.  The flare-ups lasted 3 to 7 days and tenderness was noted.  

Physical examination of the right shoulder revealed flexion of 0 to 75 degrees with pain beginning at 45 degrees.  Passive range of motion was 0 to 90 degrees with pain beginning at 45 degrees.  There was no additional limitation of motion on repetitive use.  Abduction of the right shoulder was 0 to 75 degrees with pain beginning at 40 degrees.  Passive range of motion was 0 to 95 degrees with pain beginning at 40 degrees.  There was no additional limitation of motion on repetitive use.  There was weakness noted with abduction.  Internal rotation was 0 to 90 degrees with pain beginning at 0 degrees, but no additional limitation of motion on repetitive use.  The Veteran had pain throughout all rotational movements of the shoulder.  Repeat movements of the right shoulder 3 times did not decrease the range of motion but the pain did worsen.  External rotation was accomplished from 0 to 60 degrees.  Pain began at 0 degrees and passive range of motion was accomplished from 0 to 65 degrees with pain beginning at 0 degrees.  There was no additional limitation of motion on repetitive use.  There were no recurrent right shoulder dislocations, no loss of bone or part of a bone, and no right shoulder joint ankylosis.  X-rays showed narrowing of the glenohumeral joint consistent with mild degenerative joint disease.  The AC joint and coracoclavicular joint were normal.  The diagnosis was mild glenohumeral joint degenerative joint disease.  The Veteran's right shoulder disability was noted to have a moderate effect on exercise, sports, recreation, feeding, bathing, dressing, toileting, and grooming.  It also interfered with his ability to sleep.  
The Veteran underwent VA examination in May 2010.  It was noted that his last compensation and pension examination related to his right shoulder was in 2008.  At the time of this examination, the Veteran was incarcerated and the guard could not remove his shackles for range of motion testing to be performed.  It was also noted that there was no significant change in his right AC joint separation than noted on his April 2008 VA examination.  

Based on the evidence of record, and even with full consideration of his complaints of pain and functional loss, the Veteran's residuals, right AC separation, were productive of limitation of motion to no more than shoulder level prior to March 17, 2005, warranting no more than a 20 percent rating, and no more than midway between the side and shoulder level since March 17, 2005, warranting no more than a 30 percent rating for a major extremity.  Limitation of 25 percent from the side, necessary for a 40 percent rating for the major extremity, has not been shown at any time during the rating period.  

Prior to March 2005, the Veteran had limitation of right shoulder motion, specifically of external rotation, with grimacing at the end of both motions.  He had spasm of the right shoulder and required heat for his pain and spasm.  Midway between the side and shoulder level, necessary to warrant a 30 percent rating, was not shown at any time during this period.  

Since March 2005, the Veteran's limitation of abduction was 75 degrees, which was worse than shoulder level, although not quite midway between the side and shoulder level.  Resolving doubt in the Veteran's favor, a 30 percent rating was provided from that examination of March 2005.  However, at no time during the rating period was right shoulder limitation of motion limited to 25 degrees from his side, necessary to warrant 40 percent.  Although it was noted during the March 2005 VA examination, that during flare-ups he needed to hold the shoulder downward at his side, there was no specific finding that the arm would be at 25 degrees from the side.  Therefore, considering the Veteran's decrease in range of motion with repetitive movement showing flexion at 75 degrees as well as abduction at 75 degrees, the Veteran is appropriately rated at 30 percent since March 17, 2005 for a major extremity.   
The Board emphasizes that it has considered the Veteran's complaints of pain and functional loss, and that the April 2008 VA examination indicated that the Veteran experienced pain throughout the rotation of his shoulder.  However, crucially, the examiner stated that there was no additional loss of function or motion due to pain with repeated testing.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Specifically, the Court specifically discounted the notion that the highest disability ratings are warranted under diagnostic codes where pain is merely evident, as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  A higher rating based on the pain demonstrated on examination but without any quantifiable loss does not serve as basis for an increased rating.

The Board has also considered the applicability of other potential diagnostic codes.  

Other orthopedic diagnostic codes pertaining to the right shoulder have also been considered.  The medical evidence does not show any loss of the humerus head, nonunion of the humerus, or fibrous union to support a higher rating under Diagnostic Code 5202.  Further, as discussed, the Veteran retains some range of motion of the shoulder.  A higher rating based on ankylosis of the right scapulohumeral articulation under Diagnostic Code 5200 is therefore not warranted.

The Board has considered the applicability of separate ratings in addition to the present rating and the Veteran has no scarring or any other disability related to his right shoulder, which would warrant an additional, separate rating.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury).  

B.  Hemorrhoids

The Veteran claims that his hemorrhoid condition is more severe than the current evaluation reflects.  He related that his hemorrhoids have become progressively worse and that he warrants a compensable rating.  

The Veteran's hemorrhoid disability is rated under 38 C.F.R. § 4.114, DC 7336.  A zero percent evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent evaluation contemplates hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent evaluation is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

While incarcerated in June 2006, the Veteran was seen with complaints of rectal bleeding for several days.  The assessment was minor anal fissure with bleeding.  

In April 2008, the Veteran underwent a VA examination.  He related that he first had a flare of hemorrhoids in Saudi Arabia in service.  Since that time, he stated he had occasional flare-ups.  He related that he used over the counter Preparation H as needed.  He related that he had occasional bleeding, 4 or more times per year without thrombosis.  At the time of the examination, he reported symptoms of anal itching, burning, pain, and diarrhea.  Physical examination revealed no hemorrhoids or anal fistula present.  There was a rectal skin tag on the left side of the rectum that appeared to be a healed/resolved hemorrhoid.  It was 3 to 4 mm in size.  There was no rectal bleeding and no sign of active hemorrhoids.  The diagnosis was history of hemorrhoids, none seen on examination.  

In January 2012, the Veteran underwent VA examination.  He related that he had hemorrhoid surgery in a field hospital while in the Persian Gulf.  He stated that he now drank a lot of water, which helped with his hemorrhoids.  He indicated that when he had flare-ups of hemorrhoids, he used over-the-counter Preparation H, which worked well.  He used this ointment once or twice a day for 2 to 3 days.  This occurred once or twice a month.  His hemorrhoids were described as mild to moderate in degree and were dependent on his diet at times.  Physical examination revealed two small external hemorrhoids at approximately the 9 o'clock position.  There was no active bleeding and there was normal sphincter tone.  Laboratory testing was performed and it was determined that the Veteran had anemia, but his anemia was secondary to his artificial heart valves, not his hemorrhoids.  It was noted that his hemorrhoid disability did not affect his ability to work.  The Veteran indicated that the possibility of bleeding or difficulty controlling his stool could cause an inconvenience.  

After a careful review of the record, the Board finds that the Veteran's hemorrhoids do not warrant a compensable rating at any time during the rating period.  In this regard, the Board notes that the objective medical evidence of record reflects findings of no active hemorrhoids in the VA examinations of April 2008 and January 2012.  Although a finding while he was incarcerated in 2006, showed he had a minor bleeding fissure, the Veteran related that he had periodic flare-ups of his hemorrhoid condition and used over-the-counter Preparation H with good relief.  There is no evidence of record that shows that the Veteran's hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent occurrences, necessary to warrant a 10 percent rating.  VA examinations found no fissures, thrombosis, incontinence or anemia related to his hemorrhoids.  One minor fissure with bleeding was noted in 2006 and his anemia was attributable to his artificial heart valves, not to his hemorrhoids.  Indeed, the findings of the April 2008 VA examination diagnosed hemorrhoids by history, as there were no hemorrhoids shown on examination.  The most recent VA examination of January 2012 indicated that there were two small hemorrhoids that were not actively bleeding at the time.  

As such, the Board finds that the Veteran's hemorrhoids do not warrant compensable disability rating under Diagnostic Code 7336.  



Additional Considerations 

The Board has considered the Veteran's statements that his right shoulder and hemorrhoid disabilities are worse.  He asserted, in essence, that he warranted increased ratings for these disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence, concerning the nature and extent of the Veteran's right shoulder and hemorrhoid disabilities, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's right shoulder and hemorrhoid disabilities are evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluations of the Veteran's right shoulder and hemorrhoid disabilities were applied to the applicable rating criteria and case law.  The Board fully explained why higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right shoulder or hemorrhoid disabilities, include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for any of these disabilities is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his service-connected right shoulder disability and hemorrhoids affect his ability to obtain or maintain substantially gainful employment.  Although the Veteran is not employed, and is in receipt of Social Security disability benefits, he has alleged that his rheumatic heart disease is the primary reason for his inability to work.  He is not service-connected for this disability.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  


II.  Service Connection 

The Veteran claims that service connection is warranted for ulcerative colitis; a GI disorder, other than ulcerative colitis, to include PUD, GERD, diarrhea, gastritis, and gastroenteritis; as well as loss of taste.  He asserts that his ulcerative colitis occurred as a result of service and the other claimed disorders occurred as a result of his Persian Gulf service. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317(a)(1)(i).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2).  

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117(g).  

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).  

Ulcerative Colitis

Service medical records are devoid of findings, treatment, or diagnoses for colitis.  The Veteran was seen in December 1981 for body aches and headaches with spitting up blood and great pain on urination.  The assessment was flu syndrome and dehydration.  Two days later, he was seen for follow-up with diarrhea and headaches.  He related having bowel movements every hour.  The assessment was flu virus causing headaches and diarrhea.  In June 1985, he was for complaints of stomach pain of 3 weeks duration.  The assessment was stomach pain and he was given Mylanta and told to return to the clinic if he had further problems.  His separation examination in 1991 noted no problems related to colitis or any other gastrointestinal problems, except hemorrhoids.  

After service, in December 1999, the Veteran was hospitalized at Hardin Memorial Hospital.  He had persistent diarrhea, now bloody, with abdominal cramping.  The diagnosis was acute diarrhea with blood, probably colitis vs. gastroenteritis.  

He was seen again at Hardin Memorial Hospital in February 2006.  He had rectal bleeding and a biopsy was performed.  The findings were consistent with ulcerative colitis.  

While incarcerated, the Veteran was hospitalized on the security unit of Baptist Hospital in August 2006.  He was sent there for abdominal cramping and diarrhea.  There was no nausea or vomiting.  While hospitalized, a colonoscopy was performed and revealed ulcerative colitis.  

In May 2010, the Veteran underwent a VA examination.  The Veteran related during this examination that he was uncertain about seeking any medical treatment for GI complaints while in service.  He denied undergoing colonoscopy or EGD in service.  He related he was diagnosed with colitis in 2005, and was hospitalized in 2005 and 2007.  

A review of the record reveals that the Veteran's claim for colitis has met Shedden element (1).  It is not definitive that the Veteran's colitis is indicative of an inservice occurrence.  However, he does have a current disability (colitis) that is satisfied when the claimant has a disability at the time the claim for VA disability compensation is filed or during the pendency of the claim.  

As to Shedden element (2), the Veteran has not specifically contended that his colitis was a result of service.  He filed a claim for colitis when he filed his claim for hemorrhoids, and only associated his hemorrhoids with service.  He has alleged that he has GI problems of a general nature and that he has had these problems since his active service.  The evidence of record does not support the contention that he has had colitis since service.  

Pertinently, the Veteran's service treatment records show stomach complaints in connection with the flu in 1981 and on only one other occasion in service, and that was in 1985.  He was treated with Mylanta and told to return to the clinic if his symptoms increased.  No other stomach complaints were made during his service term.  Additionally, the Veteran's separation examination in 1991 was clinically normal with relation to his abdomen and viscera.  The Veteran's service treatment records are pertinently negative for ulcerative colitis at any time.  Put another way, while the record supports the finding that the Veteran was seen with stomach complaints on two occasions, there is no objective in-service evidence of ulcerative colitis.  Shedden element (2) has been met to a very limited extent- that the Veteran suffered from stomach complaints in service.  The Board does not however, concede the presence of ulcerative colitis in service.   

Turning to the crucial Shedden element (3), the Board finds that the competent and credible evidence is against the finding that the Veteran's presently diagnosed ulcerative colitis is causally related to any stomach complaints made in service.  The Veteran's ulcerative colitis, which was not diagnosed until 2006, was not shown until 15 years after service discharge.  The Veteran's May 2010 VA examination indicated that the Veteran's ulcerative colitis was not incurred during his active service since he had no treatment for the same in service and there was no indication of ulcerative colitis or any GI disorders during service separation.  Further, the examiner found no link to any service related etiology.  As the examiner had the opportunity to review the complete record and interview and examine the Veteran, the Board assigns significant probative value to the May 2010 examination report.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  
The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  " Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  

In this case, the Veteran is competent to report his GI complaints because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  As noted above, he has indicated that he reports having stomach complaints in service.  However, the Board finds that the Veteran's reported history does not show continued complaints since active service, and nothing in his symptomatology since service is indicative of a diagnosis of ulcerative colitis which can be attributed to inservice complaints.  

The Board has also considered the Veteran's statements asserting a nexus between his complaints of ulcerative colitis and active duty service.  The Veteran is again competent to report having GI symptoms.  However, as he is not a medical expert, he is not deemed competent to present evidence (an opinion) as to the etiology of his post-service colitis.  He simply lacks the expertise necessary to relate his ulcerative colitis to his active service.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007).  His opinion is also outweighed by the medical opinion discussed herein. 

Additionally, in this case, the Board emphasizes the multi-year gap between discharge from active duty service and initial report of colitis in 2006, which is 15 years after service separation, despite the fact that he sought treatment for other medical complaints.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

Based on the evidence of record, the preponderance of the evidence is against the claim of service connection for colitis and there is no doubt to be resolved; therefore, service connection for colitis is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  

GI Disorder, other than Ulcerative Colitis

The Veteran's DD Form 214 reflects that he is in receipt of the Southwest Asia Service Medal with two Bronze Service Stars.  The Board finds this to be sufficient evidence showing that the Veteran served in the Southwest Asia theatre of operations.  38 C.F.R. § 3.317(d).  

As previously indicated, the Veteran's service treatment records show only two occasions wherein stomach complaints were made while on active duty.  He was seen with stomach complaints on one occasion in December 1981, in connection with the flu, and on one other occasion, June 1985, with stomach pain treated with Mylanta.  Service separation examination in 1991 noted no problems related to gastrointestinal problems, except hemorrhoids.  

After service, the Veteran was seen by his private physician in November 1993 for complaints of nausea and diarrhea.  He had 3 to 4 bowel movements that morning.  He was treated with Pepto Bismol and a bland diet.  

Medical records from Hardin Memorial Hospital indicated medical history of peptic ulcer disease in June 1998.  

In December 1999, the Veteran was hospitalized at Hardin Memorial Hospital.  He had persistent diarrhea, now bloody, with abdominal cramping.  The diagnosis was acute diarrhea with blood, probably colitis vs. gastroenteritis.  

In January 2001, the Veteran was seen by VA in connection with cardiac complaints.  A review of his GI system indicated that he had symptoms of GERD for some years, but was not receiving treatment for the condition.  He denied constipation or blood in his stool, but did indicate that he occasionally experienced diarrhea.  On examination, his abdomen was soft, nontender, nondistended and with no hepatospenomegaly palpated.  

In February 2001, when treated for cardiac complaints, it was noted that he had a past medical history for GERD.  
In March 2005, the Veteran underwent VA examination.  The Veteran indicated to the examiner that his stomach was no longer a problem and that he was doing fine from a GI standpoint.  He related he had problems in the past with an ulcer, reflux disease, an episode of gastroenteritis, and episodic diarrhea.  Service treatment records sowed complaining of stomach pain in 1985.  He was treated with Mylanta with no follow-up noted thereafter.  The Veteran denied any current vomiting, hematemesis, or melena.  He reported he was prescribed medication that controlled his reflux disease.  There was no complaint of circulatory disturbance after meals and there was no hypoglycemic reaction.  Diarrhea happened once a month, one day, 5 to 6 times per day, and was manifested by brownish watery stool.  There was no constipation, colic, distention, nausea, or vomiting.  On Physical examination, there was no specific site for any ulcer disease.  There was no abdominal pain or tenderness.  No other diagnostic studies were ordered.  The diagnoses were GERD, episodic diarrhea, gastroenteritis, by history, currently resolved, peptic ulcer disease, by history, with no clinical evidence of peptic ulcer disease.  

Treatment records for 2006 showed the Veteran was hospitalized and treated for ulcerative colitis.  

In May 2010, the Veteran underwent a VA examination.  He was gave a history of peptic ulcer disease GERD, gastritis, and gastroenteritis.  It was noted that these conditions were not treated in service and that the Veteran was diagnosed with ulcerative colitis in 2006, many years after service.  

As a preliminary matter, among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) .  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).  
As discussed, the Veteran's gastrointestinal problems have been ascribed to GERD, peptic ulcer disease, diarrhea, gastritis, and gastroenteritis.  All of these conditions are clinically diagnosed disorders, which ,therefore, are not subject to the undiagnosed illness provisions.  38 C.F.R. § 3.317(a)(1)(ii).  Service connection for a gastrointestinal disorder due to an undiagnosed illness is therefore unwarranted.  Consequently, the Board will consider whether the Veteran is entitled to service connection for a gastrointestinal disorder, to include, GERD, peptic ulcer disease, diarrhea, gastritis, or gastroenteritis on a direct basis. 

As previously indicated, to warrant service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi.  

Shedden element (1) is shown as the Veteran has been diagnosed with a present gastrointestinal disorder.  He is presently medicated for GERD.  Shedden element (2), however, is not shown in this case as there was no evidence of GERD in service as the first evidence of GERD or any other established chronic stomach symptoms was in 1998, 7 years after service.  Finally, Shedden element (3) has not been met, as there has been no causal relationship between the diagnosed GERD and any stomach symptoms in service.  

The Board acknowledges the Veteran's September 2011 statement if record indicating that he still experiences GI problems of diarrhea, bowel cramping, upset stomach and heartburn.  Although the Veteran is competent to report that he was diagnosed with GERD and that he still has complaints thereof, he has not submitted evidence attributing these complaints to service.  With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1991). 

As noted, the Veteran argued that his stomach problems (GERD) had its onset during the Persian Gulf.  He is clearly competent to report a history of epigastric symptoms.  However, competency does not amount to credibility. 

Here, the Board does not find that the Veteran's lay statements of experiencing a stomach disorder since service in the Persian Gulf to be credible.  First, as indicated, his service treatment records are silent with respect to this condition.  There is also no evidence of post-service treatment for gastrointestinal diagnosis until 8years after discharge.  Although he was seen once with complaints in 1993, no diagnosis was made in connection with this visit and he was treated on this one occasion with Pepto Bismol and bland diet.  The Board notes that it may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  Indeed, the Board places significant weight on treatment records dated in 1993, which is the first instance of stomach complaints after service documented in the claims file.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The first evidence of a documented gastrointestinal disorder was in 1998.  Moreover, the fact that the Veteran first filed a claim for service connection for a stomach condition in 2000, 19 years after leaving service, causes the Board to question the Veteran's current assertion that he has experienced a stomach condition since service.  The fact that he made no reference of gastrointestinal problems when he first filed his claim for benefits immediately after service also serves as negative evidence.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Loss of Taste

Service treatment records are devoid of findings, treatment, or diagnosis related to the Veteran's claimed loss of taste.  
After service, the Veteran underwent a January 2001 VA Persian Gulf Registry examination.  He claimed that he had loss of taste since the Persian Gulf War.  He described a film over his lips and tongue that dulled his sensation to taste.  Neurologic examination revealed sensation of taste to sugar was normal.  The diagnosis was impaired taste, by history, normal taste test and neurological examination.  

The Veteran underwent a March 2005 VA examination.  He related that 6 to 7 years prior to the examination, he began to lose his sense of taste and that his sense of taste was much improved in the past 2 to 3 years.  He state that the front of his tongue was not able to discern the taste of certain foods, but if the food was moved toward the back of his mouth, he was able to discern the foods.  On physical examination, a taste evaluation of four foods, including pepper, was used.  The Veteran was able to taste pepper, mustard was identified as pickle juice, salt was initially incorrectly identified as wood, and 40 seconds later identified as salt, and sugar was not initially identified, but 10 seconds later was identified as sugar.  The pertinent diagnosis was loss of sense of taste per history, however on physical examination, the Veteran was able to identify correctly 3 out of 4 items that were tested.  The examiner stated that the Veteran's difficulty with taste sensation on the front of the tongue was idiopathic.  

The Veteran underwent VA examination in May 2010.  It was noted on this examination that the Veteran stated that his condition had improved 85 percent.  He indicated that the condition began after he had his heart attack in 2000.  Thereafter, there was slow improvement throughout the years in his ability to taste.  He stated that during his Persian Gulf examination, the nurse placed red pepper on his tongue and indicated that he could taste it, but he could not.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  I n this instance, however, other than the Veteran's lay statements of such, there has been no evidence presented of loss of taste.  The Veteran underwent two neurological examinations and was able to discern taste during both of them.  

Thus, barring a finding other than lay statements linking the Veteran's purported loss of taste sensation to service, or as due to an undiagnosed illness, service connection for loss of taste sensation is not warranted. 


ORDER

Entitlement to an initial disability rating in excess of 20 percent for the residuals of a right shoulder AC separation, prior to March 17, 2005, is denied.

Entitlement to an initial disability rating in excess of 30 percent for the residuals of a right shoulder AC separation, from March 17, 2005, is denied.

Entitlement to an initial compensable disability rating for hemorrhoids is denied.

Entitlement to service connection for ulcerative colitis is denied.  

Entitlement to service connection for a GI disorder other than ulcerative colitis, to include PUD, GERD, diarrhea, gastritis, and gastroenteritis, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for loss of the ability of taste, claimed as due to an undiagnosed illness, is denied.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2005, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The Veteran claims that service connection is warranted for RHD based upon in-service incurrence.  He maintains that he had numerous infections while on active duty and on many occasions, he had strep throat.  He related that his physician informed him that untreated strep throat could result in RHD.  The Veteran believes that he developed RHD from untreated strep throat in service.  

A review of the record reveals that the Veteran was seen several times over the course of his service for suspected strep throat.  Throat cultures were taken on several occasions.  In May 1982, it was noted that a throat culture was needed.  It does not appear that one was taken.  

In April 2001, the Veteran underwent a VA examination.  It was noted that all of the Veteran's throat cultures taken in service were negative except for a culture dated in October 1990, which was positive for beta strep, not group A.  The examiner stated that it was group A streptococcal infection that is causally related to acute rheumatic fever.  The examiner stated that without records of a positive group A strep documented in service, it was unlikely that the Veteran's current cardiac condition is related to his active service.  

However, another VA examination was conducted in May 2010.  That examiner's report indicated that the Veteran's currently diagnosed heart conditions (prosthetic heat valves, atrial fibrillation, and coronary disease) all occurred years after service and were not related to service.  This examiner stated however, that the Veteran did not have RHD and did not have documented group B strep in service, which could lead to RHD if not treated.  This is a direct contradiction to the strep infection the October 1990 VA examiner stated is causally related to RHD.  

Moreover, the Veteran has noted that he had a positive beta strep culture that was not group A, performed in 1990.  He also raised the issue that in May 1982, when seen for possible strep throat, a throat culture was to be taken and there is no record of the culture ever being done.  He maintains that he did not have any evidence of rheumatic fever in childhood, and it is his belief that his 1982 nontreated strep throat, may have been the cause of his current RHD, which caused him to have to have valve replacement.   

The April 2001 and May 2010 VA examinations are in direct conflict with one another as to which, if either beta strep cultures maybe causally related to the possible onset of RHD.  Further, it is unclear as to whether the Veteran does actually have a diagnosis of RHD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This needs to be clarified.  Therefore, the Veteran warrants another VA opinion, which clarifies the findings in the April 2001 and May 2010 VA examinations and addresses the Veteran's lay statements as to the etiology of RHD based upon the possible nontreatment in service for strep throat.  

Additionally, the Veteran petitioned to reopen his previously denied claims of entitlement to service connection for the residuals of a right ankle disorder and a coccyx contusion.  An April 2001 VCAA letter was sent to the Veteran indicating that the issues were new and material evidence issues.  Unfortunately, in the November 2004 statement of the case, the RO did not provide the Veteran with the appropriate laws and regulations for new and material evidence claims.  The RO set forth the regulations for new and material evidence that became effective August 29, 2001.  These claims were made in October 2000.  Therefore, the laws and regulations that were in effect prior to August 2001 apply to this matter and must be provided to the Veteran.  

Further, the Veteran has made a claim for service connection for an acquired psychiatric disorder, to include depression and PTSD.  He claims that he has PTSD as a result of his service in the Persian Gulf.  He has alleged he had in-service stressful experiences.  Some stressors have been too vague to verify.  Notably, he alleges that scud missiles exploded nearby him, within 75 meters.  He also indicated that Patriot missile fire exploded and hit a nearby building.  As his unit was driving by, they saw a man that was burnt as a result of the explosion.  His Sergeant refused to stop, indicating that it was "not his problem."  The Veteran often has nightmares about this event.  He also related that artillery exchanges at night were the worst, as the sky would light up red and it was important to know the wind direction at this time.  He related that every time he went to sleep, he feared he would not awaken.  The Veteran has claimed that his PTSD is the result of his overall feeling of fear and helplessness while in the Persian Gulf. 

Post-service medical records reflect diagnoses of rule out PTSD, anxiety disorder, major depressive disorder, depression, and dysthymia.  In January 2001, he was diagnosed with major depression, secondary to his medical condition.  The examiner did not indicate whether it was secondary to his service-connected disabilities, nonservice-connected disabilities, or a combination of the two.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

However, VA amended its adjudication regulations governing service connection for PTSD by liberalizing in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted; confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 2010).  

While effective on July 13, 2010, this final rule applies to an application for service connection for PTSD that was appealed to the Board before July 12, 2010 but has not been decided by the Board as of that date.  As the Veteran's claim for service connection for PTSD includes his assertion that he experienced a generalized fear while in the Persian Gulf, another examination should be conducted.  

Further, the Veteran claims service connection for residuals, right great toe based upon service incurrence.  He states he injured his right great toe in service and that he has problems with his right great toe to this date.  In 1998, he was seen for possible right great toe and a contusion/sprain was diagnosed.  Although it was noted that x-ray examination of the right great toe was negative, X-rays performed in January 2001 showed soft tissue swelling of the 1st metatarsophalangeal joint of the right great toe.  VA examination of April 2001 showed a 3 by 3 cm enlargement of the right great toe 1st metatarsophalangeal on the plantar and medial surface of the joint.  There was also moderate callus shown.  A VA examination of March 2005 showed symptoms related to the right great toe, but the diagnosis indicated right great toe strain, resolved.  No opinion was given with regard to this examination.  Although the most recent VA examination of May 2010 indicates that any right great toe sprain occurring in service was self limiting and resolved, this examiner did not address either of the findings on x-ray or examination in January and April 2001, respectively.  If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  The Veteran needs to be reexamined in light of findings of right great toe residuals after service and an opinion rendered, considering those findings.  

As for the Veteran's claim for service connection for headaches to include as due to undiagnosed illness, the Veteran had numerous headache complaints in service.  He had complaints of headache due to the flu (September 1980, December 1981), headaches in connection with coughing up blood (November 1987), headaches when seen in the optometry clinic (February 1989), and headaches after hitting his head on the bottom of a car door and sustaining lacerations above his eye (March 1990).  After service, the Veteran underwent VA examination in March 2005.  The examiner stated that the Veteran had migraine/vascular type headaches, but he posited no etiology.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran needs to be provided another VA examination with etiology findings.  

The Veteran also claims he sees black spots in his vision, and attributes this to service to include undiagnosed illness.  Service treatment records show that in September 1981, the Veteran did sustain corneal abrasion to his left eye after he was hit with a cartridge from his rifle.  He was seen in the eye clinic in November 2004, and indicated the left eye corneal abrasion as a possible problem for his eye complaint.  No diagnosis was made.  The Board finds that the Veteran should be afforded a VA examination to determine the etiology of any black spots in the Veteran's vision , to include as due to undiagnosed illness, or as a result of his active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Veteran asserts that he has a skin condition, to include as due to undiagnosed illness.  The Veteran was noted to have an outbreak of lesions around his belt line in service in 1985, he had development of warts in service in 1988, and on separation from service, his separation examination noted an erythematous lesion on the tip of the nose of 2 month duration that would not heal.  The Veteran also indicated in a July 2006 statement that he psoriasis breakouts, that initially began in service while in Germany in 1985.  The Veteran was examined by VA in October 1991, which related there were no lesions of the nose.  He was examined by VA in March 2005, wherein a diagnosis was made indicating that there was insufficient evidence of a chronic skin disorder.  Further, he was examined in August 2008, wherein the examiner stated that he would be resorting to mere speculation to opine that the Veteran's current rash was the same rash that occurred in service, given the long period of time that had elapsed between the two.  Unfortunately, the only skin condition that was raised by any of the examiners was the skin lesion on the Veteran's nose at service separation.  None of the examiners addressed the warts noted in 1988, or the lesion outbreak in 1985.  Moreover, no one addressed the Veteran's claim that he had psoriasis in 1985.  

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124.  Furthermore, inconclusive etiology statements are "non-evidence."  Fagan v. Shinseki, 573 F.3d 1282, 1288-90 (Fed. Cir. 2009) (noting that the remainder of the examination report must still be considered by the Board).  It is important to note that if the Veteran has psoriasis related to service, this too, could be a cause of the Veteran's rheumatoid (psoriatic) arthritis.  Therefore, the Veteran needs to undergo examination wherein all of his claimed skin disorders are addressed, and consideration of whether he has a skin disorder due to service or that is due to an undiagnosed illness needs to be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the laws and regulations in effect prior to August 29, 2001 for new and material evidence.  The issues of whether new and material evidence has been received for the residuals of a right ankle disorder and a coccyx contusion must be adjudicated under those criteria in effect prior to August 29, 2001.  
2.  Schedule the Veteran for a VA heart examination, with an appropriate expert, in order to determine the nature and etiology of any heart condition the Veteran may have.  All necessary studies and/or tests should be conducted.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

Following a review of the entire claims file, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed heart condition, to include prosthetic heart valves, atrial fibrillation, RHD, and/or coronary artery disease, had its onset or was aggravated during his period of active service.  Aggravation indicates a permanent worsening of the underlying condition rather than a temporary increase in symptoms.  

The examiner must comment on the two prior VA examiners' opinions (April 2001 and May 2010) and clarify the findings that positive beta strep group A, positive beta strep B, or positive beta strep not group A, may or may not have led to RHD, if any, if left untreated.  The examiner must also address the Veteran's lay statements pertaining to the probability that his untreated strep throat in May 1982 caused RHD.  Reference should also be made to in-service and post-service medical records, including the October 1990 positive beta strep not group A culture.  The examiner must evaluate each of the questions above, and provide discussion, in the context of the in-service medical treatment that the Veteran did or did not receive.  
Supporting rationale must be provided with the requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  The AMC/RO should provide the Veteran with notice of what type of evidence he needed to submit to support a claim for service connection for PTSD, in particular, as to recent liberalizing regulations now set forth in 38 C.F.R § 3.304(f)(3).  The RO should also provide notice of the requirements to establish service connection for an acquired psychiatric disorder, other than PTSD, as per 38 C.F.R. §§ 3.303, 3.307, and 3.309. 

4.  Thereafter, schedule the Veteran for a VA psychiatric examination, with an appropriate expert, to determine the nature and etiology of any diagnosed psychiatric disorder, to include PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 


Based on a review of the claims file, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent or greater probability ) that the Veteran's PTSD is the result of any in-service claimed event. 

The VA examiner should specifically determine whether the Veteran has a claimed stressor that has been verified or is related to fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  If the stressor is not related to "fear of hostile military or terrorist activity," the stressor must be verified prior to an examination of the Veteran.  

In rendering such determination, the examiner is instructed that the Veteran alleges that he was exposed to fire and mortar attacks and, generally, experienced a constant state of fear while serving in the Persian Gulf.  

If a psychiatric disability other than PTSD is diagnosed, e.g., anxiety disorder, major depressive disorder, or dysthymia, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric condition had its onset in- service or is otherwise causally related to the Veteran's service, or caused or aggravated by his service-connected disabilities.  

Supporting rationale must be provided with the requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  


5.  Schedule the Veteran for a VA orthopedic examination, with an appropriate expert, to determine the nature and etiology of any residuals of any diagnosed right great toe disorder.  The claims file must be made available and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies should be performed.  

The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has residuals, right great toe that had its onset in-service or is otherwise shown to have been incurred in or due to an event of service.  

The examiner must comment on the findings of the VA x-ray of January 2001, and VA examination reports of April 2001 and March 2005 related to the great toe.  The examiner must also address the Veteran's lay statements pertaining to an in-service right great toe injury and provide discussion, in the context of the in-service medical treatment that the Veteran received.  

Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

6.  Schedule the Veteran a VA neurology examination, with an appropriate expert.  The claims folder must be made available and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies should be performed.  

The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has headaches and/or black spots in his vision that can be attributed to a known clinical diagnosis.  If the examiner concludes that he has such a diagnosed disability, he or she must state whether it is at least likely as not (a 50 percent probability or greater) that the disorder(s) had its onset in-service or is otherwise shown to have been incurred in or due to an event of service.  The examiner should address the inservice medical evidence related to the Veteran's headaches and the corneal abrasion of the left eye caused by a rifle, and must also address the Veteran's lay statements pertaining to his inservice headaches and corneal abrasion and in the alternative, the possibility of these disorders being caused by an undiagnosed illness.  

Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

7.  Schedule the Veteran with a VA dermatology examination, with an appropriate expert.  The claims file must be made available and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies should be performed.  

The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a skin disorder that can be attributed to a known clinical diagnosis.  If the examiner concludes that he has such a diagnosed disability, he or she must state whether it is at least likely as not (a 50 percent probability or greater) that the disorder(s) had onset in-service or is otherwise shown to have been incurred in or due to an event of service.  The examiner should address the inservice medical evidence related to the Veteran's skin disorders, and must also address the Veteran's lay statements pertaining to his inservice psoriasis while in Germany in 1985 and in the alternative, the possibility of this claimed shin disorder being caused by an undiagnosed illness.  

Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  The issues of entitlement to service connection for asthma and bronchitis, dizziness and blackouts, secondary to rheumatic heart disease, rheumatoid arthritis, and sleep disorder, memory problems, and fatigue are held in abeyance as they are inextricably intertwined with the issues of entitlement to service connection rheumatic heart disease, to include undiagnosed illness and service connection for an acquired psychiatric disorder to include PTSD skin disorder (psoriasis) and cannot be adjudicated until a resolution of those claims have been made.  See Harris v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


